department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar i uniform issue list legend taxpayer a sep ira x amount amount dear this is in response to your letter dated date as supplemented by correspondence dated date in which your authorized representative on your behalf requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution of amount on date from sep ira x taxpayer a asserts that his failure to accomplish a rollover within the day period prescribed by sec_408 was due to his medical_condition which impaired his ability to accomplish a timely rollover taxpayer a did deposit amount back into sep ira x on date taxpayer further represents that amount has not been used for any other purpose taxpayer a requested and received the distribution of amount due to concerns about expenses_incurred as a result of damages to his home from hurricane sandy in date taxpayer a was referred by his primary care physician for a neurological assessment taxpayer has provided a copy of the assessment dated date which indicated a neurodegenerative condition taxpayer a was referred for additional testing in date prior to the expiration of the 60-day rollover period taxpayer a's medical_condition exacerbated by the damage to his home attributable to hurricane sandy impaired his ability to complete the roll over within the 60-day rollover period based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_408of the code with respect to the distribution of amount from sep ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by a medical_condition which prevented him from accomplishing the rollover during the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from sep ira x provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to the transfer of amount into sep ira x on date such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code the difference between amount and amount while nominal cannot be subject_to this waiver of the 60-day rollover requirement we are unable to approve more than the original distribution this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may_ not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id at please address all correspondence to se t ep ra t2 sincerely yours herri m edelman manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
